Citation Nr: 1759891	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  10-21 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol abuse / dependence prior to December 6, 2012, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected the PTSD with alcohol abuse / dependence. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In a July 2015 decision, the Board denied the Veteran's increased rating claim and determined that a claim for a TDIU had not been raised by the record.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2017 memorandum decision, the Court vacated the Board's July 2015 decision denying entitlement to an initial rating in excess of 30 percent for PTSD with alcohol abuse / dependence prior to December 6, 2012 and in excess of 70 percent thereafter.  It also vacated the Board's determination that the issue of TDIU was not part and parcel of the increased rating appeal.  The Court remanded the claims to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The record indicates that there are outstanding VA treatment records.  Specifically, a December 2017 rating decision indicates that treatment records from the Durham VA Medical Center dated through December 1, 2017 had been electronically reviewed.  To date, treatment records subsequent to September 28, 2017 have      not been associated with the claims file. Additionally, a May 2016 VA treatment record indicates that the Veteran receives ongoing treatment at the local Vet Center.  To date, Raleigh Vet Center treatment records subsequent to December     27, 2012 have not been associated with the claims file. Accordingly, on remand all outstanding VA and Vet Center treatment records must be associated with the claims file.  

In light of the Court's finding that a TDIU claim had been raised by the record, on remand, that claim should be developed.  Specifically, employment information from the Veteran's former employer that was identified on his March 2013 VA Form 21-8940 has not been requested.  As this information is relevant to the TDIU claim, it should be requested.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from September 28, 2017 to present.  If requested records are not available,  the claims file should be annotated to reflect such and      the Veteran notified of such.

2.  Undertake all necessary actions to obtain any updated treatment records from the Raleigh Vet Center, including records of therapy and group therapy sessions.  All attempts to obtain the records must be documented in      the claims file.  If the records are unavailable or do not exist, the file should be annotated to reflect such, and    the Veteran and his representative should be notified.

3.  Ask the Veteran to provide completed release forms with the names and addresses of all private medical care providers who have recently provided mental health treatment.  After securing any necessary releases, the  AOJ should request any relevant records identified. If    any requested records are unavailable, the Veteran should be notified of such.

4.  Request employment information from the employer identified on the March 2013 VA Form 21-8940 and any other employer identified by the Veteran.  If additional information is needed from the Veteran to permit the request to be undertaken, the Veteran should be asked      to provide such.

A complete rationale should be provided for all opinions and conclusions expressed.

5.  After completing the requested actions, and any additional action deemed necessary, to include affording the Veteran a contemporaneous VA PTSD examination if warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United   States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

